DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments in the Request for Continued Examination, filed June 16, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuelknitz et al. (DE 3927982).
Wuelknitz et al. disclose toothpaste compositions. The compositions comprise a polishing agent, 2 to 20% humectant, aromatic oils and antimicrobials (Page 1).  To solubilize water-insoluble aromatic oils the toothpaste comprises is a nonionic solubilizer. Such solubilizers 0.1-0.7% by weight of the composition and include glycerides, such as mono and diglycerides (Page 3, paragraph 1 and Ref. claim 5). The compositions do not require anionic surfactants. The compositions comprise a combination of mono- and diglycerides and therefore have the required HC50 concentration. 
Wuelknitz et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1, 4-5, 8-10, 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuelknitz et al. (DE 3927982) in view of Miehlich et al. (US 9,545,372). 
Wuelknitz et al. disclose toothpaste compositions. The compositions comprise a polishing agent, 2 to 20% humectant and antimicrobials.  To solubilize water-insoluble aromatic oils the toothpaste comprises is a nonionic solubilizer. Such solubilizers 0.1-0.7% by weight of the composition and include glycerides, such as mono and diglycerides. The compositions do not require anionic surfactants. 
Wuelknitz et al. differ from the instant claims insofar is they do not disclose a higher amount of mono- and diglycerides or propanediol.
Miehlich et al. disclose oral compositions for the teeth. The compositions include surfactants. It is preferred that the compositions be free of anionic surfactants (col. 10, lines 1-20). Surfactants include zwitterionic, ampholytic, and nonionic surfactants are also suitable, e.g., ethoxylates of fatty acid mono- and diglycerides, of fatty acid sorbitan esters, and alkyl (oligo)glucosides and fatty acid amidoalkyl betaine. They comprise less than 5% of the compositions (col. 9, lines 38-65), encompasses the ranges of the instant claims.  Xanthan gum is used in the oral compositions, which are thickening agents. The compositions also comprise water (Examples).  The compositions comprise cleaning agents, specifically humectants. Humectants comprise 0.5 to 60% by weight and include at least one polyhydric alcohol from the group comprising sorbitol and/or glycerol and/or 1,2-propylene glycol (propanediol) or mixtures thereof. Active agents include allatoin, chamomile and tocopherol. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the application to have used propylene glycol as a humectant and chamomile extract chamomile as an active because they are suitable for use in oral care compositions. 
In regard to the amount of mono and diglycerides, the glycerides are used to solubilize the aromatic oils used in Wuelknitz et al. They may also be used as surfactants as disclosed by Miehlich et al. This makes the glycerides a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have added more of the glycerides to the compositions of Wuelknitz et al. motivated by the desire to use them as surfactants and to insure the aromatic oils are solubilized. 
The compositions of Wuelknitz et al.  comprise a combination of mono- and diglycerides and therefore have the required HC50 concentration. 


Conclusion
Claims 1, 4, 7-9, 13 and 21 are rejected.
Claims 15-20 are withdrawn.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612